UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-1351



In Re:   PHILIP M. KLEINSMITH,



                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   December 28, 2005            Decided:   January 24, 2006


Before WILKINS, Chief Judge, and LUTTIG and TRAXLER, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Philip M. Kleinsmith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Philip M. Kleinsmith has filed an action in this court

requesting that we “overrule [the district court’s] taking and

thereby make Mr. Kleinsmith an attorney in good standing in the

Maryland U.S. District Court.”          The United States District Court

for   the   District    of   Maryland   declined    to   renew   Kleinsmith’s

admission to the bar of that court because he refused to agree to

pro bono assignments in that district.             We construe Kleinsmith’s

filings as a request for mandamus relief and deny it.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.         See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).             Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Kleinsmith is not available by way

of mandamus. Accordingly, we deny his request for mandamus relief.

We    dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED


                                    - 2 -